Citation Nr: 1713658	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected thoracic spine scoliosis and spondylosis (a thoracic spine disability).

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound from August 5, 2013, forward.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2016, in pertinent part, the Board issued a decision denying a higher initial rating for a thoracic spine disability.  The Veteran appealed the portion of the March 2016 Board decision that denied a higher initial rating for a thoracic spine disability to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the issue back to the Board for further proceedings consistent with the JMR.  

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Addressing the arguments made by the Parties of the September 2016 JMR, the Board claims jurisdiction over an issue that, while not explicitly stated as being on appeal, is part of the initial rating appeal.  The Veteran has again effectively raised a claim for SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  See 38 U.S.C.A. § 1114 (l) and (s).  The Board acknowledges that this issue was addressed and adjudicated (denied) by the Board in an August 5, 2013 Board decision.  Nevertheless, the Court has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  In this case, since the August 2013 Board decision denying entitlement to SMC based upon the need for aid and attendance of another person, the Veteran, through the representative, submitted additional lay and medical evidence from February 2016 and January 2017 indicating that the Veteran is in need of assistance with putting on a back brace, bathing, and tending to other hygiene needs, can only prepare small meals, walks with assistance, and is only able to leave the house for medical appointments, grocery shopping, and emergencies.  See February 2016 Correspondence and January 2017 Private Examination (via VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).

Further, precedential case law directs the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)).  Accordingly, the Board finds that it has authority to consider the rating issue of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound from the date of the Board decision denying SMC based upon the need for regular aid and attendance of another person, as noted on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Initial Rating for a Thoracic Spine Disability

The Veteran last underwent a VA examination of the service-connected thoracic spine disability in a February 2013 VA examination.  The fact that a VA examination is over four years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, since the last VA examination in February 2013, the Veteran has asserted that the service-connected thoracic spine disability has worsened.  Specifically, in a February 2017 correspondence, the Veteran, through the representative, explicitly indicated that the thoracic spine disability has worsened since the Veteran was last examined in 2013, and the Veteran reported having more pain, less range of motion, limited daily functioning, and occasional flare-ups.  In light of the specific assertion of worsening since the last VA examination (in February 2013), a VA examination should be obtained to assist in determining the severity of the service-connected thoracic spine disability.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the Board finds that a new examination is needed to comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was not conducted at the most recent February 2013 VA examination.  Based on the foregoing, the Board finds that a remand is necessary for a new examination and opinion that adequately address the current extent and severity of the Veteran's service-connected thoracic spine disability.

SMC

The Board finds that any decision with respect to the rating appeal being remanded above may affect the appeal for SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  The Board finds that the issue of SMC based upon the need for regular aid and attendance of another person or by reason of being housebound is inextricably intertwined with the appeal for a higher initial rating for a thoracic spine disability as the Veteran has explicitly indicated that the service-connected thoracic spine disability renders him in need of aid and attendance of another.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of an SMC based upon the need for regular aid and attendance of another person or by reason of being housebound must be deferred until the intertwined issue (a higher initial rating for a thoracic spine disability) is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected thoracic spine disability.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  The examiner is informed that this examination involves the thoracic spine.  

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The VA examiner is asked to test the thoracic spine ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of a higher initial rating for a thoracic spine disability and SMC based upon the need for regular aid and attendance of another person or by reason of being housebound from August 5, 2013, forward, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

